DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 10/11/2021 has been entered.  Claims 1 and 4-16 remain pending in the present application with claim 14 withdrawn as being non-elected.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 1, 4, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hogrebe US 3695568 (hereinafter Hogrebe) in view of Boes US 1548406 (hereinafter Boes) in view of Unetic US 2956767 (hereinafter Unetic).
Re. Cl. 1, Hogrebe discloses: A back plate assembly (Fig. 3) for home hardware comprising: an attachment (12, Fig. 3) with a first member (30, Fig. 3), a second member (31, Fig. 3), and a support member (29, Fig. 3); a bracket (10, Fig. 1) with an upper flange (15, Fig. 1) defining a first opening (20, Fig. 1), a lower flange (16, Fig. 1) defining a second opening (23, Fig. 1), the bracket defining at least one mount aperture (11, Fig. 1); and wherein the first member is sized for insertion within the first opening and the second member is sized for insertion within the second opening (see Fig. 4); wherein the first opening is spaced from a wall end of the upper flange (see Fig. 1, 20 does not extend to the free end of 15) to provide space for disposal of a cover between the attachment and the bracket (see Fig. 4, there is space between the part 29 of attachment 12 and bracket 10).
Re. Cl. 6, Hogrebe discloses: the first opening and the second opening are arranged with one another such that the attachment rests against a surface of the bracket that defines the mount aperture (see Fig. 2 and 4, the spring elements 46 of the attachment rest against the surface 14 where 11s are).
Re. Cl. 9, Hogrebe discloses: A back plate assembly (Fig. 3) for home hardware comprising: an attachment (12, Fig. 3) with a first member (30, Fig. 3), a second member (31, Fig. 3), and a support member (29, Fig. 3); and a bracket (10, Fig. 1) with an upper flange (15, Fig. 1) defining a first opening (20, Fig. 1), a lower flange (16, Fig. 1) defining a second opening (23, Fig. 1), the bracket defining at least one mount aperture (11, Fig. 1); and wherein the first member is sized for insertion within the first opening and the second member is sized for insertion within the second opening (see Fig. 4), the first opening is spaced from a wall end of the upper flange (see Fig. 1, 20 does not extend to the free end of 15) to provide space for disposal of a cover between the attachment and the bracket (see Fig. 4, there is space between the part 29 of attachment 12 and bracket 10); and the first opening and the second opening are arranged with one another such that the attachment rests against a surface of the bracket that defines the mount aperture (see Fig. 2 and 4, the spring elements 46 of the attachment rest against the surface 14 where 11s are).
Re. Cls. 1, 4 and 9-10, Hogrebe does not disclose a pair of side flanges or such that the support member rests upon the pair of side flanges to transfer a load applied to the attachment to the pair of side flanges, the cover plate disposed between the attachment and the bracket to conceal the bracket (Cl. 1 and 9), each pair of side flanges define an arcuate shape (Cl. 4 and 10). Boes discloses a back plate (Fig. 2) for (10, Fig. 1); the back plate includes a bracket (11, Fig. 2) having a pair of side flanges (42, Fig. 2) such that the support member rests upon the pair of side flanges to transfer a load applied to the attachment to the pair of side flanges (see Fig. 1; Page 2, Lines 41-45) and each pair of side flanges define an arcuate shape (see 42, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hogrebe device to include the side flanges of Boes since Boes states that such a modification maintains the support member against disarrangement from the shelf (Page 2, Lines 41-45).  Such a modification would provide a more secure connection between the attachment and bracket and further resist them from being separated.
The combination of Hogrebe in view of Boes does not disclose a cover disposed between the attachment and the bracket to conceal the bracket.  Unetic discloses a back plate assembly for home hardware (Fig. 1) which includes a bracket (18, Fig. 9), an attachment (30, Fig. 9) and a cover plate (40, Fig. 1 and 9); wherein the cover plate that slides over the attachment to engage and attach to the bracket in a demountable manner (see Fig. 2 and Fig. 9; Col. 3 Lines 45-50).  Re. Cl. 1, Unetic discloses the cover plate disposed between the attachment and the bracket to conceal the bracket (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Hogrebe in view of Boes device to include the cover plate of Unetic since Unetic states that such a modification will enable the user to vary the overall appearance of the device to suit the décor of the (Col. 1, Lines 38-43). Such a modification would conceal the mounting fasteners thereby providing a more aesthetically pleasing look for the device.  
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hogrebe in view of Boes in view of Unetic as applied to claims 1, 4, 6 and 9-10 above, and further in view of Weaver US 755555 (hereinafter Weaver).
Re. Cls. 5 and 11, the combination of Hogrebe in view of Boes in view of Unetic does not disclose the mount aperture is formed in the bracket at a location above the upper flange. Weaver discloses an alternate form of a back plate (Fig. 4) which includes an upper flange (upper A3, Fig. 4) defining a first opening (see Fig. 4), a lower flange (lower A3 Fig. 4) defining a lower opening (see Fig. 4) and mount apertures (see Fig. 4, openings in A’), wherein the mount aperture is formed in the bracket at a location above the upper flange (see Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket of Hogrebe to locate the mount aperture above the upper flange as disclosed by Weaver since Weaver states that such a configuration fixably secures the plate to a suitable stationary support with screws or other suitable fasteners (Page 1, Lines 83-87). Furthermore, both Hogrebe and Weaver teach known configurations for mounting openings in brackets, and it would have been obvious to one skilled in the art to substitute mounting opening configuration for the other to achieve the predictable result of securing the bracket to a supporting surface.  KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Claims 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hogrebe in view of Boes in view of Unetic as applied to claims 1, 4, 6 and 9-10 above, and further in view of Gillespie US 2873082 (hereinafter Gillespie).
Re. Cls. 7 and 12, the limitation “stamped,” in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e the bracket, does not depend on its method of production, i.e. stamping. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Re. Cls. 7-8 and 12-13, the combination of Hogrebe in view of Boes in view of Unetic does not disclose the bracket is formed from stamped steel (Cls. 7 and 12) or the bracket is formed from spring steel (Cls. 8 and 13).  Gillespie discloses a bracket (Fig. 1) with opposed flanges (2 and 3, Fig. 2) and at least one mount aperture (17, Fig. 1) that is formed from spring steel (Col. 2, Lines 18-19).  Gillespie even discloses that the bracket can be manufactured by stamping (Col. 4 Lines 28-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Hogrebe in view of Boes device to be made out of steel as disclosed by Gillespie since Gillespie discloses that the material is resilient (Col. 2, Lines 18-19) and it could be easily manufactured by simple stamping operation which lends itself to mass production (Col. 4, Lines 28-30).  

Claims 1 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hogrebe in view of Boes in view of Austin US 2014/0026402 (hereinafter Austin).
Re. Cl. 1, Hogrebe discloses: A back plate assembly (Fig. 3) for home hardware comprising: an attachment (12, Fig. 3) with a first member (30, Fig. 3), a second member (31, Fig. 3), and a support member (29, Fig. 3); a bracket (10, Fig. 1) with an upper flange (15, Fig. 1) defining a first opening (20, Fig. 1), a lower flange (16, Fig. 1) defining a second opening (23, Fig. 1), the bracket defining at least one mount aperture (11, Fig. 1); and wherein the first member is sized for insertion within the first opening and the second member is sized for insertion within the second opening (see Fig. 4); wherein the first opening is spaced from a wall end of the upper flange (see Fig. 1, 20 does not extend to the free end of 15) to provide space for disposal of a cover between the attachment and the bracket (see Fig. 4, there is space between the part 29 of attachment 12 and bracket 10).
Re. Cls. 1 and 15-16, Hogrebe does not disclose a pair of side flanges or such that the support member rests upon the pair of side flanges to transfer a load applied to the attachment to the pair of side flanges, the cover plate disposed between the attachment and the bracket to conceal the bracket (Cl. 1), the cover plate is integrated as a unitary component with the attachment or the bracket (Cl. 15) or the cover plate is integrated as a unitary component with the attachment (Cl. 16). Boes discloses a back plate (Fig. 2) for supporting a support member (10, Fig. 1); the back plate includes a bracket (11, Fig. 2) having a pair of side flanges (42, Fig. 2) such that the support member rests upon the pair of side flanges to transfer a load applied to the attachment (see Fig. 1; Page 2, Lines 41-45) and each pair of side flanges define an arcuate shape (see 42, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hogrebe device to include the side flanges of Boes since Boes states that such a modification maintains the support member against disarrangement from the shelf (Page 2, Lines 41-45).  Such a modification would provide a more secure connection between the attachment and bracket and further resist them from being separated.
The combination of Hogrebe in view of Boes does not disclose a cover disposed between the attachment and the bracket to conceal the bracket (Cl. 1) the cover plate is integrated as a unitary component with the attachment or the bracket (Cl. 15) or the cover plate is integrated as a unitary component with the attachment (Cl. 16).  Austin discloses a back plate assembly for home hardware (Fig. 1) which includes a bracket (24, Fig. 1), an attachment (22, Fig. 1) with a first member (34, Fig. 2), a second member (38, Fig. 2) and a support member (28, Fig. 2); and a cover plate (30, Fig. 1-2).  Re. Cl. 1, Unetic discloses the cover plate disposed between the attachment and the bracket to conceal the bracket (see Fig. 3-4). Re. Cls. 15-16, Austin discloses the cover plate is integrated as a unitary component with the attachment or the bracket (see Fig. 1, 30 is a unitary component with attachment 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Hogrebe in view of Boes device to include the cover plate of Austin since Austin states that such a modification (Paragraph 0020, Lines 1-3). Such a modification would provide a more aesthetically pleasing look for the device.  
Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive.
Re. Applicant’s argument that the proposed combination would render the Boes device unsatisfactory for its intended purpose and therefore the rejection is faulty, the Examiner disagrees.  Applicant bases their argument on the premise that the Examiner relies upon Boes smoker equipment (10) and it removal from the supporting bracket (11).  However, this is not the case.  Applicant solely relies upon the Boes device for disclosing the arm structures (12, Fig. 2) in how it functions to secure the object (10) therein.  The Examiner imparts the arms (12) of Boes into the supporting structure of Hogrebe. Therefore, the arguments concerning the use of Boes are not germane to the proposed rejection since Hogrebe is what needs to be able to function as described.  Hogrebe does contemplate the removal of the member (12) from its base bracket (10), but the addition of the cover of Unetic would not prevent the removal of the member (12) since Unetic discloses that the cover plate can be separated from the attachment (by dimples 48, Fig. 9 for example).  Therefore, even though Hogrebe does disclose that the attachment is intended to be removed, adding in the cover of Unetic would still not render the Hogrebe device unsatisfactory for its intended purpose, since the cover of Unetic can also be removed by the user.  Applicant’s argument has been considered but is not persuasive.  
Applicant’s arguments with respect to claim(s) 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zimmerman US 7571532 and Cooper US 4498654 disclose other known cover plate configurations which are pertinent to Applicant’s invention and are presented for Applicant’s consideration.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632